

ESCROW AGREEMENT
 
ESCROW AGREEMENT (“Agreement”) dated March 13, 2009 by and among TREMISIS ENERGY
ACQUISITION CORPORATION II, a Delaware corporation (“Tremisis”), LAWRENCE S.
COBEN, RONALD D. ORMAND, JON SCHOTZ, CHARLES A. NORRIS, STEPHEN N. CASATI, BILL
GOLDSTEIN, OLYMPUS CAPITAL INVESTMENT, LLC, JERRY DOREN, OWEN COLEMAN, BILL
ARMSTRONG, TREVOR WILSON, BRIAN MCINERNEY, RICHARD KASSAR, DAVID LEVINE, JIM
LAND, DAVID A. PREISER, GARY EVANS AND JONATHAN JACOBS (each a “Stockholder” and
collectively, the “Stockholders”),  SOFTFORUM CO., LTD. AND SANG-CHUL KIM (each
an “Investor” and collectively, the “Investors”) and GRAUBARD MILLER, as escrow
agent (the “Escrow Agent”).
 
Tremisis, the Stockholders and the Investors are parties to an Agreement dated
as of March 13, 2009 (the “Put/Call Agreement”) pursuant to which the
Stockholders will have the option to sell to the Investors and the Investors
will have the option to purchase from the Stockholders 2,650,000 warrants to
purchase shares of common stock, par value $0.0001 per share (the “Common
Stock”), of Tremisis (the “Warrants”) upon the earlier of (i) Tremisis’
consummation of a Business Combination (defined in the Put/Call Agreement), (ii)
Tremisis’ liquidation of its trust account and (iii) December 31, 2009, all upon
the terms and subject to the conditions set forth in the Put/Call
Agreement.  Capitalized terms used herein that are not otherwise defined herein
shall have the meanings ascribed to them in the Put/Call Agreement.
 
Pursuant to the Put/Call Agreement, (i) the purchase price to be paid by the
Investors to the Stockholders in exchange for the Warrants and (ii) the Warrants
to be purchased by the Investors, together with duly executed warrant powers,
are to be held in escrow subject to the terms of this Agreement.
 
The parties agree as follows:
 
1.           (a)           Concurrently with the execution hereof, (i) the
Stockholders are delivering to the Escrow Agent certificates representing the
Warrants issued in the name of each Stockholder, together with duly executed
warrant powers to enable the transfer of such Stockholders’ Warrants to the
extent required pursuant to the terms hereof and (ii) the Investors are
delivering to Escrow Agent the Purchase Price (together, the “Escrow Fund”), all
of which shall be held in escrow pursuant to the terms of this Agreement.
 
(b)           The Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof.  It shall treat the Escrow Fund as a trust fund in accordance with the
terms of this Agreement and not as the property of Tremisis. The Escrow Agent’s
duties hereunder shall terminate upon its distribution of the Warrants, warrant
powers and Purchase Price in the Escrow Fund in accordance with this Agreement.
 

--------------------------------------------------------------------------------


 
(c)           During the Escrow Period, all interest earned on the Purchase
Price held in the Escrow Fund shall be delivered to the Escrow Agent to hold as
part of the Escrow Fund in accordance with the terms hereof.
 
(d)           During the Escrow Period, no sale, transfer or other disposition
may be made of any or all of the Warrants except (i) to a Stockholder’s members
or shareholders upon its liquidation, (ii) by bona fide gift to a member of a
Stockholder’s immediate family or to a trust, the beneficiary of which is a
Stockholder or a member of a Stockholder’s immediate family, (iii) by virtue of
the laws of descent and distribution upon death of any Stockholder or (iv)
pursuant to a qualified domestic relations order.  In connection with and as a
condition to each permitted transfer, the transferee shall deliver to the Escrow
Agent an assignment form executed by the transferring Stockholder, or where
applicable, an order of a court of competent jurisdiction or death certificate,
evidencing the transfer of Warrants to the transferee, together with a warrant
power and an agreement to be bound by this Agreement executed by the
transferee.  Upon receipt of such documents, the Escrow Agent shall deliver to
Tremisis’ warrant agent the original warrant certificate out of which the
assigned Warrants are to be transferred, together with the executed assignment
forms executed by the transferring Stockholder, or a copy of the applicable
court order or death certificate, and shall request that Tremisis’ warrant agent
issue new certificates representing (A) the number of Warrants, if any, that
continue to be owned by the transferring Stockholder, and (B) the number of
Warrants owned by the transferee as the result of such transfer.  Tremisis, the
transferring Stockholder and the transferee shall cooperate in all respects with
the Escrow Agent in documenting each such transfer and in effectuating the
result intended to be accomplished thereby.  After any Warrant is transferred
pursuant to this paragraph, such Warrant so transferred will continue to be held
by the Escrow Agent in accordance with the terms of this Agreement.  During the
Escrow Period, no Owner (defined below) shall pledge or grant a security
interest in such Owner’s Warrants included in the Escrow Fund or grant a
security interest in such Owner’s rights thereto under this Agreement.  The
Stockholders and all transferees are herein referred to collectively as the
“Owners.”
 
2.           (a)           Upon receipt by the Escrow Agent after the Option
Trigger of either (i) notice of exercise of a Call Option from the Investors or
(ii) notice of exercise of a Put Option from the Stockholders without any notice
from the Investors stating that the Stockholders have breached the
representations and warranties contained in Section 4.6 of the Put/Call
Agreement (a “Breach Notice”), then within two business days of such receipt,
the Escrow Agent shall deliver (x) the Purchase Price, plus the interest earned
thereon, to the Stockholders and (y) the Warrants and warrant powers to the
Investors.
 
(b)           Upon receipt by the Escrow Agent of a Breach Notice, countersigned
by the Stockholders, the Escrow Agent shall deliver (i) the Purchase Price, plus
interest earned thereon, to the Investors and (ii) the Warrants and warrant
powers to the Stockholders.
 
(c)           Upon receipt by the Escrow Agent after the Option Trigger of
either (i) notice of exercise of a Put Option from the Stockholders and a
subsequent Breach Notice or (ii) a Breach Notice not countersigned by the
Stockholders, then a dispute shall be deemed to exist, which dispute shall be
governed by paragraph (d) below.
 
2

--------------------------------------------------------------------------------


 
(d)           If there is a dispute between the Stockholders and Investors in
connection with paragraph (c) of this Section 2, the dispute shall be submitted
(and either party may submit such dispute) for arbitration before a single
arbitrator in New York, New York, in accordance with the commercial arbitration
rules of the American Arbitration Association then in effect.  The Stockholders
and Investors shall attempt to agree upon an arbitrator; if they shall be unable
to agree upon an arbitrator within 10 days after the dispute is submitted for
arbitration, then either the Stockholders or Investors, upon written notice to
the other, may apply for appointment of such single arbitrator by the American
Arbitration Association in accordance with its rules.  Each party shall pay the
fees and expenses of counsel used by it and 50% of the fees and expenses of the
arbitrator and of other expenses of the arbitration.  The arbitrator shall
render his decision within 90 days after his appointment and may award costs to
either the Stockholders or Investors if, in his sole opinion reasonably
exercised, the claims made by any other party had no reasonable basis and were
arbitrary and capricious. Such decision and award shall be in writing and shall
be final and conclusive on the parties, and counterpart copies thereof shall be
delivered to each of the parties. Judgment may be obtained on the decision of
the arbitrator so rendered in any court having jurisdiction and may be enforced
in any such court. If the arbitrator shall fail to render his decision or award
within such 90-day period, either the Stockholders or Investors may apply to any
New York state court sitting in New York County, New York, or any federal court
sitting in such county then having jurisdiction, by action, proceeding or
otherwise, as may be proper to determine the matter in dispute consistently with
the provisions of this Agreement.  Each of the Stockholders and Investors
consents to the exclusive jurisdiction of the New York state courts sitting in
New York County or any federal court having jurisdiction and sitting in such
county for this purpose. The prevailing party (or either party, in the case of a
decision or award rendered in part for each party) shall send a copy of the
arbitration decision or of any judgment of the court to the Escrow Agent.
 
3.           The Escrow Agent, Tremisis, the Stockholders and the Investors
shall cooperate in all respects with one another in implementing the procedures
necessary to effect the release of the Warrants and Purchase Price in accordance
with this Agreement.
 
4.           (a)           The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein.  It is understood that the Escrow
Agent is not a trustee or fiduciary and is acting hereunder merely in a
ministerial capacity.
 
(b)           The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and in the exercise of its own best judgment, and
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons.  The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.
 
3

--------------------------------------------------------------------------------


 
(c)           The Escrow Agent’s sole responsibility upon receipt of any notice
pursuant to the terms of this Agreement is to release the Warrants and Purchase
Price that is the subject of such notice and the Escrow Agent shall have no duty
to determine the validity, authenticity or enforceability of any specification
or certification made in such notice.
 
(d)           The Escrow Agent shall not be liable for any action taken by it in
good faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 4(g), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.
 
(e)           The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by its giving the other parties hereto written
notice and such resignation shall become effective as hereinafter
provided.  Such resignation shall become effective at such time that the Escrow
Agent shall turn over the Escrow Fund to a successor escrow agent appointed
jointly by the Stockholders and the Investors.  If no new escrow agent is so
appointed within the 60-day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Fund with any court it
reasonably deems appropriate.
 
(f)           In the event of a dispute between the parties as to the proper
disposition of the Escrow Fund, the Escrow Agent shall be entitled (but not
required) to deliver the Escrow Fund to any court in the State of New York or
the United States District Court for the Southern District of New York and, upon
giving notice to Tremisis, the Stockholders and the Investors of such action,
shall thereupon be relieved of all further responsibility and liability.
 
(g)           The Escrow Agent shall be indemnified and held harmless jointly
and severally by Tremisis, the Stockholders and the Investors from and against
any expenses, including counsel fees and disbursements, or loss suffered by the
Escrow Agent in connection with any action, suit or other proceeding involving
any claim which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Escrow Agent hereunder, or the Escrow Fund
held by it hereunder, other than expenses or losses arising from the gross
negligence or willful misconduct of the Escrow Agent.  Promptly after the
receipt by the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent shall notify the other
parties hereto in writing.  In the event of the receipt of such notice, the
Escrow Agent, in its sole discretion, may commence an action in the nature of
interpleader in an appropriate court to determine ownership or disposition of
the Escrow Fund in question or it may deposit the Escrow Fund with the clerk of
any appropriate court and be relieved of any liability with respect thereto or
it may retain the Escrow Fund pending receipt of a final, non-appealable order
of a court having jurisdiction over all of the parties hereto directing to whom
and under what circumstances the Warrants and Purchase Price in the Escrow Fund
are to be disbursed and delivered.
 
4

--------------------------------------------------------------------------------


 
(h)           The Escrow Agent shall be entitled to reimbursement from Tremisis
for all reasonable documented expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, any taxes
or other governmental charges.  Notwithstanding the foregoing, the Escrow Agent
shall not be entitled to any fees for its own services rendered under the Escrow
Agreement.
 
(i)           From time to time on and after the date hereof, Tremisis, the
Stockholders and the Investors shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do or cause to be
done such further acts as the Escrow Agent shall reasonably request to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.
 
(j)           Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.
 
5.           This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Put/Call Agreement.
 
6.           This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives, shall be governed by and construed in accordance with the law
of New York applicable to contracts made and to be performed therein.  This
Agreement cannot be changed or terminated except by a writing signed by
Tremisis, the Stockholders, the Investors and the Escrow Agent.
 
7.           This Agreement shall not create any fiduciary duty on Escrow
Agent’s part to any of the Tremisis, the Stockholders or the Investors, nor
disqualify Escrow Agent from representing Tremisis or any of its affiliates in
any dispute with any Stockholder or Investor, including any dispute with respect
to this Agreement.
 
8.           Tremisis, each Stockholder and each Investor hereby consents to the
exclusive jurisdiction of the New York state courts sitting in New York County
and federal courts sitting in such county with respect to any claim or
controversy arising out of this Agreement.   Service of process in any action or
proceeding brought against any party in respect of any such claim or controversy
may be made upon it by registered mail, postage prepaid, return receipt
requested, at the address specified in Section 9.
 
5

--------------------------------------------------------------------------------


 
9.           All notices and other communications under this Agreement shall be
in writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties as follows:


To the Stockholders:                                                    
 Lawrence S. Coben
c/o Tremisis Energy Acquisition
Corporation II
40 West 22nd Street, Suite 11
New York, New York 10010
Facsimile: (212) 253-4047


and


Ronald D. Ormand
2925 Briarpark, Suite 150-A
Houston, Texas  77042
Facsimile: (713) 963-5308


To Tremisis:                                                                 
Tremisis Energy Acquisition Corporation II
2925 Briarpark, Suite 150-A
Houston, Texas 77042
Attention: Ronald D. Ormand
Facsimile: (713) 963-5308


In either case, with a copy to:                                       Graubard
Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attn: David Alan Miller, Esq.
Facsimile: (212) 818-8881


To Investors:                                                                
 SoftForum Co., Ltd.
(135-270) 6~7FL, SoftForum B/D.
545-7 Dogok-Dong,
Gangnam-Gu, Seoul 135-270 S. Korea
Attention: Sang-Chul Kim, Chairman
Facsimile: +82-2-526-8474


With a copy to:                                                           
  Mintz Levin Cohn Ferris Glovsky &
Popeo, P.C.
666 Third Avenue
New York, New York  10017
Attention:  Kenneth R. Koch, Esq.
Facsimile: (212) 983-3115
 
6

--------------------------------------------------------------------------------




To the Escrow Agent, to it at:


Graubard Miller
405 Lexington Avenue
New York, New York 10174
Attention: David Alan Miller, Esq.
Facsimile: 212-818-8881
 
or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.
 
(a)           All notices delivered to the Escrow Agent shall refer to the
provision of this Agreement under which such notice is being delivered.
 
(b)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.
 
[Remainder of page intentionally left blank. Signature pages to follow.]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.


SELLERS:
 
/s/ Lawrence S. Coben
Lawrence S. Coben
 
/s/ Ronald D. Ormand
Ronald D. Ormand
 
/s/ Stephen N. Casati
Stephen N. Casati
 
/s/ Jon Schotz
Jon Schotz
 
/s/ Charles A. Norris
Charles A. Norris
 
/s/ Bill Armstrong
Bill Armstrong
 
OLYMPUS CAPITAL INVESTMENT, LLC
   
By:
/s/ Dean Vanech
 
Dean Vanech, Member



/s/ Jerry Doren
Jerry Doren
 
/s/ Owen Coleman
Owen Coleman
 
/s/ Bill Goldstein
Bill Goldstein
 
/s/ Trevor Wilson
Trevor Wilson
 
/s/ David A. Preiser
David A. Preiser
 
/s/ Brian McInerney
Brian McInerney



[Signature Page - Escrow Agreement]
 

--------------------------------------------------------------------------------




/s/ Richard Kassar
Richard Kassar
 
/s/ David Levine
David Levine
 
/s/ Jim Land
Jim Land
 
/s/ Jonathan Jacobs
Jonathan Jacobs
 
/s/ Gary C. Evans
Gary C. Evans
 
COMPANY:
 
TREMISIS ENERGY ACQUISITION  CORPORATION II
   
By:
/s/ Lawrence S. Coben
Name:
Lawrence S. Coben
Title:
Chief Executive Officer    
INVESTORS:
 
SOFTFORUM CO., LTD.
   
By:
/s/ Sang-Chul Kim
Name:
Sang-Chul Kim
Title:
Chairman    
/s/ Sang-Chul Kim
Sang-Chul Kim
 
ESCROW AGENT:
 
GRAUBARD MILLER
   
By:
/s/ Jeffrey M. Gallant
Name:
Jeffrey M. Gallant
Title:
Partner



[Signature Page - Escrow Agreement]
 

--------------------------------------------------------------------------------


 
SCHEDULE 1


Name of Stockholder
  
Number
of Warrants
    
Cash to be Received upon Option
Exercise (Before Any Reduction and
Not Including Interest) ($)
               
Lawrence S. Coben
    450,000       356,603.77                    
Ronald D. Ormand
    450,000       356,603.77                    
Jon Schotz
    250,000       198,113.21                    
Charles A. Norris
    250,000       198,113.21                    
Bill Armstrong
    112,500       89,150.94                    
Olympus Capital Investment, LLC
    100,000       79,245.28                    
Jerry Doren
    75,000       59,433.96                    
Owen Coleman
    75,000       59,433.96                    
Bill Goldstein
    75,000       59,433.96                    
Trevor Wilson
    75,000       59,433.96                    
David A. Preiser
    50,000       39,622.64                    
Brian McInerney
    37,500       29,716.98                    
Richard Kassar
    37,500       29,716.98                    
David Levine
    37,500       29,716.98                    
Jim Land
    37,500       29,716.98                    
Jonathan Jacobs
    37,500       29,716.98                    
Gary C. Evans
    500,000       396,226.42  




--------------------------------------------------------------------------------


 